Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments presented May 20, 2021 have been fully considered. The arguments are directed to claim amendments made to both independent claims (21 and 37) and are presented for the first time. In view of said amendments the application has been found to be allowable; therefore, the arguments are moot.
Allowable Subject Matter
Claims 21-30 and 33-40 have been allowed.
The closest prior art fails to anticipate or render obvious the claims because:
Choi et al US 20180024428: teaches a plurality of lenses (31,33,41, 43), wherein the fourth lens, that provides the final angular distribution, is a field lens. Thus, the fourth lens is not “an array of multiple identical convex lenslets, each lenslet comprising a curved surface oriented towards the plurality of LEDS.” Moreover, Choi fails to teach that any of the lenses are alterable.
Gahagan et al. US 20180267362: teaches two lenses 120 and 140 and thus fails to teach four lenses, although the lens 140 is an array of multiple identical convex lenslets; however, adding more lenses and making them alterable would destroy the principle of operation.
Conner US 20050174775: teaches four lenses 74, 76, 18, and 726; however, the fourth lens is not an array and the lenses are not alterable.
In combination with the other limitations nothing in the prior art teaches, discloses, or suggests:
Re 21-30 and 33-36: “and wherein the plurality of optical lenses are configured such that by altering an axial position of one of the optical lenses from a first defined axial position to a second defined axial position, a final angular light distribution of the optical system is variable, wherein the fourth lens collimates the light and provides the final angular light distribution, wherein the fourth lens comprises an array of multiple identical convex lenslets, each lenslet comprising a curved surface oriented towards the plurality of LEDs and a flat surface oriented towards an output of the fourth lens.”

Re 37-40: “and wherein the plurality of optical lenses are configured such that by altering an axial position of one of the optical lenses from a first defined axial position to a second defined axial position, a final angular light distribution of the optical system is variable, wherein the fourth lens collimates the light and provides the final angular light distribution, wherein the fourth lens comprises an array of multiple identical convex lenslets, each lenslet comprising a curved surface oriented towards the plurality of LEDs and a flat surface oriented towards an output of the fourth lens.”

Conclusion
Please see attached PTO-892 form for all relevant prior art uncovered and considered upon further searching (see above for a discussion of most relevant art).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279.  The examiner can normally be reached on M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875